Citation Nr: 1613895	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-18 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, or coronary artery disease.

3.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction, cataracts, and onychomycosis, prior to July 8, 2010 and in excess of 40 percent from that date.

4.  Entitlement to an initial evaluation in excess of 20 percent for right upper extremity diabetic peripheral neuropathy.

5.  Entitlement to an initial evaluation in excess of 20 percent for left upper extremity diabetic peripheral neuropathy.



REPRESENTATION

Appellant represented by:	Vietnam Era Veterans Association


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to February 1968, to include a tour of duty in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011 the Board remanded the claim for additional development.  A December 2011 rating decision increased the evaluation for diabetes mellitus, type II, to 40 percent effective July 8, 2010, and a December 2012 rating decision increased the evaluation for left and right upper extremity diabetic peripheral neuropathy to 20 percent effective November 15, 2011.

In a September 2014 decision, the Board, in pertinent part, denied the claims for service connection for a kidney disorder and to an evaluation in excess of 20 percent for diabetes mellitus, type II prior to July 8, 2010, granted evaluations of 20 percent for bilateral upper extremity diabetic peripheral neuropathy prior to November 15, 2011, and denied evaluations in excess of 20 percent for bilateral upper extremity diabetic peripheral neuropathy for the entire claims period.  The claims for service connection for hypertension and an evaluation in excess of 40 percent for diabetes mellitus, type II from July 8, 2010 were remanded for additional development.

The Veteran subsequently appealed the issues that were denied in the September 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate those portions of the Board's decision and remand the Veteran's claim for readjudication.  In an October 2015 Order, the Court granted the motion, vacated the Board's September 2014 decision, and remanded this case to the Board for readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2015 date joint motion for remand, the parties determined that the Board did not comply with the duty to assist because there had not been attempt to obtain relevant private treatment records from Dr. Wong that were mentioned in VA treatment records.  Therefore, the November 2011 VA general medicine examination report may have been inadequate because the examiner could not review the complete record.  Furthermore, the reasons and bases in the Board decision regarding whether regulation of activities was required due to diabetes, whether the upper extremity diabetic peripheral neuropathy involved multiple nerves, and extraschedular evaluations were insufficient.  Thus, the Board must remand this matter for compliance with the Court's October 2015 date order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the JMR or explain why the terms will not be fulfilled.).  

In September 2014, the Board remanded the issues of service connection for hypertension and an evaluation in excess of 40 percent for diabetes mellitus from July 8, 2010.  Given that treatment records have not been associated with the claims file, as discussed above, these issues must be remanded as well.  On remand, the Veteran should be scheduled for new examinations for all the issues on appeal, including an opinion as to whether the Veteran required the regulation of activities due to diabetes mellitus, type II, since April 6, 2008, one year prior to when the claim was filed.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period). 

VA treatment records to June 2011 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from June 2011 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from June 2011 to the present.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service hypertension and kidney symptomatology, and the the nature, extent and severity of his diabetes and bilateral upper extremity diabetic peripheral neuropathy symptoms and the impact of the conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claims, including treatment record from Dr. Wong.  He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.

4.  Thereafter, schedule the Veteran for a VA examination to determine the current nature, onset and likely etiology of any renal disability.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not that the Veteran's renal disability is related to service or had its onset within one year of discharge from active duty.  

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's renal disability was caused or aggravated by the service-connected diabetes mellitus, type II.

The examiner should provide a detailed rationale for any opinion expressed that includes discussion of any records obtained from Dr. Wong.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

5.  Schedule the Veteran for a VA examination to determine the current nature, onset and likely etiology of hypertension.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should opine as to whether it is at least as likely as not that the Veteran's hypertension is related to service or had its onset within one year of discharge from active duty.  

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated by the service-connected diabetes mellitus, type II, or coronary artery disease.

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

6.  Afford the Veteran a VA examination to determine the current severity of his left and right upper extremity diabetic peripheral neuropathy.  All necessary testing should be administered, with all relevant findings reported.  The claims folder should be made available to and reviewed by the examiner.  The examiner should also indicate the impact of the lower extremity peripheral neuropathy on the Veteran's ability to work.

7.  Afford the Veteran a VA examination to determine the current severity of his diabetes mellitus, type II.  All necessary testing should be administered, with all relevant findings reported.  The claims folder should be made available to and reviewed by the examiner.  The examiner should also indicate the impact of the lower extremity peripheral neuropathy on the Veteran's ability to work.

The examiner should also include a retrospective opinion regarding whether it was at least as likely as not that regulation of activities was required due to diabetes mellitus, type II, from April 6, 2008 through July 7, 2010.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

8.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.






	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




